DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claim 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2015-174694) [cited in IDS, using Espacenet Translation] in view of Bigelow et al. (US 2015/0183186).
Regarding Claim 1, Mori teaches a glass film-resin composite (Paragraph 0001, 0028) comprising an elongated glass film (Item 1), a resin tape which is arranged on at least surface of elongated glass film and is linearly arranged at the least nears the ends in widthwise direction on the glass film in one surface of the glass film (Item 2) and a resin layer arranged on one surface of the elongated glass film. (Item 5). 
Mori does not teach a protective layer, which is arranged near each of both ends in the widthwise direction of the surface of the elongated film having arranged thereon the resin tape, and on an outside of the resin tape in the widthwise direction.  
Bigelow teaches a glass roll comprising resin layers and tabs (Paragraph 0059; Abstract; Fig. 2-9). Bigelow teaches adding tabs, a protective layer, which arranged near each of both ends in the widthwise direction of the glass film and on an outside of the resin tape in the widthwise direction. (Fig. 5 and 8; Paragraph 0059, 0069). Bigelow teaches these tabs protect the glass from contact damage during manipulation and help manipulate the glass without direct contact with the glass. (Paragraph 0003). 
Thus, as Bigelow teaches adding tabs to a glass roll provides protection to the glass film roll, it would have been obvious to one with ordinary skill in the art to add the tabs/protective layers of Bigelow to the glass roll of Mori to further protect the glass film roll of Mori. 
Regarding Claim 2, Mori teaches the resin layer is arranged on a surface of the film opposite to the surface having the resin tape. (Fig. 1b).
Regarding Claim 3, Mori teaches the resin layer is wider than the glass film. (Fig. 1b).
Regarding Claim 4, Bigelow teaches the protective layer are tabs, which have extending portions extending from the film in a widthwise direction. 
Regarding Claim 6, Mori teaches width of the resin tape to width of glass film is 1/20 to 1/10 or an Lg/Lt of 10 to 20 (Paragraph 0037). This overlaps the claimed range of 10 to 2000
Regarding Claim 7, Mori teaches the Lg/L1 is 0 to 30.  (Paragraph 0037).This overlaps claimed range of 10 to 1,500. 
Regarding Claim 8, Mori teaches the Lg/L1 is 0 to 30.  (Paragraph 0037). This creates a range that overlaps the interval L2 is 50 to 100% of the Lg. 
Regarding Claim 9, Mori teaches the composite can be a roll shape. (Paragraph 0030). 

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Mori and Bigelow as applied in Claim 4, in further view of Garner et al. (US 2011/0023548) 
Regarding Claim 5, Mori and Bigelow do not teach the extending portion, tab, has a width of 0 mm to 200 mm.
Garner teaches a glass roll with handling tabs (Fig. 5-6; Abstract; Claim 1 of Garner), where the extending portion has a width of at least 1 mm. (Claim 1 of Garner). This overlaps the . 
Response to Arguments
Applicant’s arguments have been fully considered, but have not been found persuasive. 
Applicant argues that combing Mori with Bigelow would frustrate the purpose of Mori, which wants sensors to measure the end face ends of the glass. This argument is unpersuasive, as Bigelow still leaves the edge face ends still exposed. (Fig. 2). Thus, the combination of Bigelow with Mori does not frustrate the purpose of Mori, as both have exposed edge face ends.
Applicant argues that Mori would not be combined with Bigelow would not combined, as both teach protective films for the same purpose. This argument is found unpersuasive. Bigelow teaches a resin tape like Mori. (Paragraph 0071). Bigelow teaches additional protective layer allow for better manipulation of the glass rather the single resin tape as taught by Mori (Paragraph 0003). Thus, one with ordinary skill in the art would add the protective layer taught by Bigelow for better manipulation of the glass. 
Applicant argues that combination of Mori and Bigelow is hindsight reasoning. This argument is found unpersuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, Bigelow teaches additional protective layer allow for better manipulation of the glass rather the single resin tape as taught by Mori (Paragraph 0003). Thus, there is sufficient teaching from Bigelow to combine with Mori. 
The rejections are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Michael Zhang/Primary Examiner, Art Unit 1781